217 P.3d 691 (2009)
231 Or. App. 67
STATE of Oregon, Plaintiff-Respondent,
v.
Savino PEREZ, aka Savino Perez-Mondeal, aka Sabino Perez Monreal, Defendant-Appellant.
07C51522; A137757.
Court of Appeals of Oregon.
Submitted on August 28, 2009.
Decided September 23, 2009.
Peter Gartlan, Chief Defender, and Daniel Charles Bennett, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Katherine H. Waldo, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for misdemeanor assault in the fourth degree. ORS 163.160. He assigns error to the trial court's imposition of 18 months of bench probation with conditions, including alcohol evaluation and treatment and abstention from possession or consumption of alcohol. *692 He argues that the record contains insufficient evidence to support the imposition of those conditions. The state responds that, given the fact that the judgment imposing those conditions was entered on December 12, 2007, the 18-month period of bench probation has since expired, and defendant's appeal has become moot.
We agree that, given the expiration of the period of bench probation and the absence of any identifiable collateral consequences of the conditions of probation about which defendant complains, the appeal has become moot. See State v. Smith (A134313), 223 Or.App. 250, 251, 195 P.3d 467 (2008) (appeal challenging probation conditions dismissed as moot when probation expired).
Appeal dismissed.